Proceeding under article 78 of the CPLR in the nature of prohibition and mandamus prohibiting respondent from entering a judgment of conviction on his own verdict and requiring that respondent grant petitioner’s motion to set aside his own verdict in a criminal action. Prohibition shall not issue where alleged error may be corrected by way of appeal. (Matter of Kellog v. Supreme Court, County of Queens, 36 A D 2d 841, affd. 29 N Y 2d 615.) Application of petitioner unanimously denied, the cross motion granted and the petition dismissed, without costs and without disbursements. Concur—McGivern, P. J., Markewich, Nunez, Kupferman and Murphy, JJ.